Exhibit 10.4

PERFORMANCE BASED RESTRICTED STOCK AWARD AGREEMENT

(Most Highly Compensated Executive Officers)

Community Health Systems, Inc.

2009 Stock Option and Award Plan

THIS AGREEMENT between you and Community Health Systems, Inc., a Delaware
corporation (the “Company”) governs an Award of the Company’s Restricted Stock
in the amount and on the date specified in your Award notification (the “Date of
Grant”).

WHEREAS, the Company has adopted the Community Health Systems, Inc. 2009 Stock
Option and Award Plan (the “Plan”) in order to provide additional incentive to
certain employees and directors of the Company and its Subsidiaries;

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined to grant to you this Award of Restricted Stock as
provided herein to encourage your efforts toward the continuing success of the
Company;

WHEREAS, the Committee has determined to condition the Award on the attainment
of certain performance-based criteria to better align your economic interests
with those of the other stockholders of the Company and to ensure that the
compensation attributable to this Award constitutes “qualified performance-based
compensation” pursuant to Code §162(m) and the regulations promulgated
thereunder; and

WHEREAS, the Committee has established the Performance Objectives (as defined in
Section 3.1 below) (a) utilizing objectively determinable criteria, (b) on a
date which is prior to the ninetieth (90th) day of the Company’s fiscal year,
and (c) at a time when the attainment of the Performance Objectives is
substantially uncertain.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant of Restricted Stock.

1.1 The Company hereby grants to you this Award of Shares of Performance Based
Restricted Stock in the number set out in an electronic notification by the
Company’s stock option plan administrator, as may be appointed from time to time
(the “Plan Administrator”). The Shares of Performance Based Restricted Stock
granted pursuant to this Award shall be issued in the form of a book entry of
Shares in your name as soon as reasonably practicable after the Date of Grant
and shall be subject to your (or your estate’s, if applicable) acknowledgement
and acceptance of this Agreement by electronic means to the Plan Administrator
as provided in Section 9 hereof, or as you have been otherwise instructed.

1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

2. Restrictions on Transfer.

The Shares of Performance Based Restricted Stock issued under this Agreement may
not be sold, transferred or otherwise disposed of and may not be pledged or
otherwise hypothecated until all restrictions on such Performance Based
Restricted Stock shall have lapsed in the manner provided in Section 3, 4 or 5
hereof.



--------------------------------------------------------------------------------

3. Performance Objectives; Lapse of Restrictions.

3.1 The Award is subject to the Company attaining at least one of the following
“Performance Objectives” (herein so called): (i) the Company’s “income per share
from continuing operations for the fiscal year” in which granted, as reported by
the Company in its earnings release for such fiscal year, shall be not less than
the amount which is seventy-five percent (75%) of the low end of the projected
“income per share from continuing operations for the fiscal year” in which
granted as stated in the Company’s Current Report on Form 8-K filed with the SEC
for the current fiscal year and/or (ii) the Company’s “net operating revenue for
the fiscal year” in which granted, as reported by the Company in its earnings
release for such fiscal year, shall be not less than the amount which is ninety
percent (90%) of the low end of the projected “net operating revenue for the
fiscal year” in which granted as stated in the Company’s Current Report on Form
8-K filed with the SEC for the current fiscal year. The Performance Objectives
shall be adjusted upward or downward in the event the Company enters into one or
more material acquisition or divestiture transactions and as a result thereof or
in connection therewith files one or more Current Reports on Form 8-K issuing
revised guidance to investors projecting a higher or lower “income per share
from continuing operations for the fiscal year” in which granted and/or a higher
or lower “net operating revenue for the fiscal year” in which granted (but only
to the extent such change in guidance is attributable to the material
acquisition and/or divestiture transactions). The adjusted Performance
Objectives shall be seventy-five percent (75%) of the low end of the range of
revised projected “income per share from continuing operations for fiscal year”
in which granted and/or ninety percent (90%) of the low end of the revised
projected “net operating revenue for the fiscal year” in which granted. For
purposes of this Agreement, “material acquisition” or “material divestiture”
transaction shall mean any single transaction or series of related transactions
in which the consideration exceeds fifteen percent (15%) of the Company’s assets
on a consolidated basis. The computation of “income per share from continuing
operations” shall be adjusted for Changes in Capitalization (as defined in the
Plan).

3.2 Except as provided in Sections 4, 5 and 6 hereof, if neither of the
Performance Objectives is attained, the Award shall lapse in its entirety.

3.3 Except as provided in Sections 4, 5 and 6 hereof, if at least one of the
Performance Objectives is attained, one-third (1/3) of the number of Shares of
Performance Based Restricted Stock issued hereunder (rounded to the nearest
whole Share, if necessary) shall vest, and the restrictions with respect to such
Performance Based Restricted Stock shall lapse, on each of the first three
(3) anniversaries of the Date of Grant.

4. Effect of Certain Terminations of Employment.

If your employment terminates as a result of your death or Disability, in each
case if such termination occurs on or after the Date of Grant, all Shares of
Performance Based Restricted Stock which have not become vested in accordance
with Section 3 or 5 hereof shall vest, and the restrictions thereon shall lapse
as of the date of such termination. If your employment is terminated by your
employer for any reason other than for Cause, then your Award shall continue
until such time as it is determined that at least one of the Performance
Objectives set forth in Section 3.1 above has been attained, and if attained,
then the restrictions as to the entire Award shall lapse on the first
anniversary of the Date of Grant (or if the termination occurs after at least
one of the Performance Objectives has been attained, the restrictions as to the
entire Award shall immediately lapse upon such termination). If, however,
neither of the Performance Objectives is attained, the Award shall lapse in its
entirety.

 

2



--------------------------------------------------------------------------------

5. Effect of Change in Control.

In the event of a Change in Control of the Company at any time on or after the
Date of Grant, the terms of the Plan shall control the vesting of any Shares of
Performance Based Restricted Stock which have not become vested in accordance
with Section 3 or 4 hereof.

6. Forfeiture of Performance Based Restricted Stock.

Upon the termination of your employment by you, the Company or its Subsidiaries
for any reason other than those set forth in Section 4 hereof prior to such
vesting, in addition to the circumstance described in Section 9(a) hereof, any
and all Shares of Performance Based Restricted Stock which have not become
vested in accordance with Section 3, 4 or 5 hereof shall be forfeited and shall
revert to the Company.

7. Delivery of Restricted Stock.

7.1 Except as otherwise provided in Section 7.2 hereof, evidence of the book
entry of Shares or, if requested by you prior to such lapse of restrictions, a
stock certificate with respect to the Shares of Performance Based Restricted
Stock for which the restrictions have lapsed pursuant to Section 3, 4 or 5
hereof, shall be delivered to you as soon as practicable following the date on
which the restrictions on such Shares of Performance Based Restricted Stock have
lapsed, free of all restrictions hereunder.

7.2 Evidence of the book entry of Shares with respect to Shares of Performance
Based Restricted Stock in respect of which the restrictions have lapsed upon
your death pursuant to Section 4 hereof or, if requested by the executors or
administrators of your estate upon such lapse of restrictions, a stock
certificate with respect to such Shares of Performance Based Restricted Stock,
shall be delivered to the executors or administrators of your estate as soon as
practicable following the Company’s receipt of notification of your death, free
of all restrictions hereunder. In the event of your death, all references herein
to “you” shall also include your executors, administrators, heirs or assigns.

8. Dividends and Voting Rights.

Subject to Section 9(a) hereof, upon issuance of the Shares of Performance Based
Restricted Stock, you shall have all of the rights of a stockholder with respect
to such Shares, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect thereto; provided,
however, that dividends or distributions declared or paid on the Performance
Based Restricted Stock by the Company shall be deferred and reinvested in Shares
of Performance Based Restricted Stock based on the Fair Market Value of a Share
of the Company’s common stock on the date such dividend or distribution is paid
or made (provided that no fractional Shares will be issued), and the additional
Shares of Performance Based Restricted Stock thus acquired shall be subject to
the same restrictions on transfer and forfeiture and the same vesting schedule
as the Performance Based Restricted Stock in respect of which such dividends or
distributions were made.

9. Acknowledgement and Acceptance of Award Agreement.

(a) The Shares of Performance Based Restricted Stock granted to you pursuant to
this Award shall be subject to your acknowledgement and acceptance of the Award
and the terms of this Agreement to the Company or its Plan Administrator
(including by electronic means, if so provided) no later than the earlier of
(i) 180 days from the Date of Grant and (ii) the date that is immediately prior
to the date that the Performance Based Restricted Stock vests pursuant to
Section 4 or 5 hereof (the “Return Date”); provided that if you die before your
Return Date, this requirement shall be deemed to

 

3



--------------------------------------------------------------------------------

be satisfied if the executor or administrator of your estate acknowledges and
accepts this Agreement through the Company or its Plan Administrator no later
than ninety (90) days following your death (the “Executor Return Date”). If this
Agreement is not so acknowledged and accepted on or prior to your Return Date or
the Executor Return Date, as applicable, the Award of Shares of Performance
Based Restricted Stock evidenced by this Agreement shall be forfeited, and
neither you nor your heirs, executors, administrators or successors shall have
any rights with respect thereto.

(b) If this Agreement is so acknowledged and accepted on or prior to your Return
Date or the Executor Return Date, as applicable, all dividends and other
distributions paid or made with respect to the Shares of Performance Based
Restricted Stock granted hereunder prior to your Return Date or the Executor
Return Date shall be treated in the manner provided in Section 8 hereof.

10. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate your employment, nor
confer upon you any right to continuing employment by the Company or any of its
Subsidiaries or continuing service as a Board member.

11. Withholding of Taxes.

Prior to the delivery to you of a stock certificate or evidence of the book
entry of Shares with respect to the Shares of Performance Based Restricted Stock
in respect of which all restrictions have lapsed, you shall pay to the Company
or the Company’s Plan Administrator, the federal, state and local income taxes
and other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such Performance Based Restricted Stock. By
acknowledging and accepting this Agreement in the manner provided in Section 9
hereof, you shall be deemed to elect to have the Company or the Plan
Administrator withhold a portion of such Performance Based Restricted Stock
having an aggregate Fair Market Value equal to the Withholding Taxes in
satisfaction thereof, such election to continue in effect until you notify the
Company or its Plan Administrator before such delivery that you shall satisfy
such obligation in cash, in which event the Company or the Plan Administrator
shall not withhold a portion of such Performance Based Restricted Stock as
otherwise provided in this Section 11.

12. Acknowledgement that You Are Bound by the Plan.

By acknowledging and accepting this Award and the terms of this Agreement you
hereby confirm the availability and your review of a copy of the Plan and the
Prospectus, and other documents provided to you in connection with this Award by
the Company or its Plan Administrator, and you agree to be bound by all the
terms and provisions thereof.

13. Modification of Agreement.

This Agreement may be modified, amended, supplemented or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto; provided that the Company may modify, amend, supplement or
terminate this Agreement in a writing signed by the Company without any further
action by you if such modification, amendment, supplement or termination does
not adversely affect your rights hereunder.

 

4



--------------------------------------------------------------------------------

14. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

15. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

16. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of your legal
representatives. All obligations imposed upon the Company and all rights granted
to you under this Agreement shall be binding upon the Company’s successors and
upon your heirs, executors, administrators and successors.

17. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall first be referred to the Chief Executive Officer for informal resolution,
and if necessary, referred to the Committee for its determination. Any
determination made hereunder shall be final, binding and conclusive on you, your
heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.

18. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between you and the Company and its Subsidiaries, and supersede
all other agreements, whether written or oral, with respect to the Award.

19. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

20. Notice.

All notifications and other communications hereunder shall be in writing and,
unless otherwise provided herein, shall be deemed to have been given when
received by the party to whom such notice is to be given at its address set
forth below, or such other address for the party as shall be specified by notice
given pursuant hereto:

(a) If to the Company, by regular mail to:

Community Health Systems, Inc.

4000 Meridian Boulevard

Franklin, TN 37067

Attention: General Counsel

(b) If to you or your legal representative, to such person at the address as
reflected in the records of the Company.

 

5



--------------------------------------------------------------------------------

21. Consent to Jurisdiction.

Each party hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Tennessee and of the United
States of America, in each case located in the County of Williamson, for any
actions, suits or proceedings arising out of or relating to this Agreement, the
Award or the Plan and the transactions contemplated hereby and thereby
(“Litigation”) (and agrees not to commence any Litigation except in any such
court), and further agrees that service of process, summons, notice or document
by U.S. certified mail to such party’s respective address set forth in
Section 20 hereof shall be effective service of process for any Litigation
brought against such party in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation in
the courts of the State of Tennessee or of the United States of America, in each
case located in the County of Williamson, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any Litigation brought in any such court has been brought in an inconvenient
forum.

22. Deemed Execution. On the date of your electronic acceptance of the terms of
the Award and this Agreement, this Agreement shall be deemed to have been
executed and delivered by you and the Company.

COMMUNITY HEALTH SYSTEMS, INC.

 

6